United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-30025
                        Conference Calendar



WILLIAM C. BROWN,

                                    Plaintiff-Appellant,

versus

CHARLES T. FELTS; U.S. DISTRICT COURT,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 03-CV-1149
                       --------------------

Before BARKSDALE, GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

     William C. Brown, federal prisoner #13351-179, proceeding

pro se and in forma pauperis (IFP), appeals the dismissal of his

Bivens** action as frivolous and for failure to state a claim

upon which relief may be granted.   See 28 U.S.C. § 1915(e)(2)(B).

Brown alleged that his placement in the Special Housing Unit

(“SHU”) at the federal prison violated his due process rights and

his right to be free from cruel and unusual punishment.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
                              No. 04-30025
                                   -2-

     Brown does not address the district court’s finding that his

placement in the SHU did not violate his due process rights

because he was placed in SHU pending reclassification.      As Brown

has failed to address this issue on appeal, it is abandoned.      See

Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).    To the extent that Brown argues prison

officials violated their own policies and procedures for placing

him in administrative detention, he has not raised a

constitutional issue.      See Myers v. Klevenhagen, 97 F.3d 91, 94

(5th Cir. 1996).   To the extent that Brown alleges that his

placement in the SHU was cruel and unusual punishment because it

aggravated his various physical and mental ailments, he has

failed to allege that the named defendants knew of his various

physical and mental ailments or that placing him in the SHU posed

an excessive risk to his physical and mental health.      See Farmer

v. Brennan, 511 U.S. 825, 832, 837 (1994).     Finally, Brown’s

complaint, which sought only his release from the SHU, was

properly dismissed on the alternative ground that it was rendered

moot by Brown’s transfer to another prison.      See Herman v.

Holiday, 238 F.3d 660, 665 (5th Cir. 2001).

     As this appeal lacks arguable merit, it is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.    Brown’s motion for appointment of

counsel is DENIED.
                           No. 04-30025
                                -3-

     The district court’s dismissal and the dismissal of Brown’s

appeal both count as strikes for the purposes of 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Brown is warned that, if he accumulates three strikes

pursuant to 28 U.S.C. § 1915(g), he may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING ISSUED.